We see no cause to disturb the judgment in this case. The counties of Davie and Davidson lie contiguous to each other, *Page 324 
separated by the river Yadkin. The late Jesse Pearson owned several tracts of land in the former, and several in the latter, lying on opposite sides of the river and separated only by it. He sold the whole of these lands to Peter Hairston by one conveyance, who by his will devised them to the plaintiff as one whole. At that time the latter lived in Virginia and employed several overseers, the one on that portion of the land in Davie County and the other on that which laid in Davidson; and the land was listed in the respective counties. Subsequently the plaintiff removed into this State and settled on the portion which was in Davie, and listed the whole as one tract in that county. The sheriff of Davidson demanded a double tax upon the land in that county, as (480) land not given in for taxation, and, upon a refusal to pay it, levied upon the horse in question, the property of the plaintiff, and sold it.
It is admitted that if the land was properly listed in Davie, the sale of the horse was illegal, and the plaintiff is entitled in this action to recover its value. Upon an examination of the act of the Assembly, it is manifest that the plaintiff was not only entitled to give it in the county of Davie, but that it was his duty to do so. By section 24 of the act of 1836, ch. 102, the inhabitants of the respective districts of each county are required to return on oath each and every tract of land for which they are liable to pay a tax in the county. When, therefore, an individual owns in the same county several distinct tracts of land separate from each other by several and distinct titles, he must give them in separately; but if he holds the whole by one title, they constitute but one tract, if they be contiguous to each other, and may so be given in, because they are held by him under one title and as one whole. Section 31 of the same statute is decisive of the question presented in this case. It is provided that when a tract of land shall be in two or more counties, the owner shall be bound to list the same in the county where he resides, if he resides in either county; if he resides in neither, then he may list it in either. Jesse Pearson held the land under different titles, and, in his possession, if not contiguous, they were different tracts, and as such he was bound to list them. But he sold them to Mr. Hairston by one deed, and by the latter they are devised as one. Ordinarily not more than one tract is conveyed in the same deed, for, if the vendor acquired the estate by several contiguous parcels, when united in him and sold together, they are usually surveyed together and described as a single tract. Hence the purchaser in possession of any part of the land conveyed by that deed is said to be in possession of the whole. Carson v.Burnet, 18 N.C. 556. While the plaintiff lived in Virginia he acted rightly in listing the land in the several counties in (481) which they lay. After his removal to Davie, the law imposed *Page 325 
it as a duty upon him to list the whole in that county. The fact that the river Yadkin ran through the land, thereby dividing the parts which lie in the two counties, is of no importance. The two parts were still contiguous, the filum of the stream being the line.
We see no error in the judge's charge, and the judgment is
PER CURIAM.                                                Affirmed.
Cited: Cedar Works v. Shepard, 181 N.C. 17.